     Case 3:20-cv-00961-CAB-MSB Document 12 Filed 01/22/21 PageID.220 Page 1 of 5



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    DAVID BRYAN TURNER, JR.,                           Case No.: 20cv961-CAB-MSB
12                                     Petitioner,
                                                         ORDER ADOPTING REPORT AND
13    v.                                                 RECOMMENDATION FOR ORDER
                                                         FINDING MIXED PETITION AND
14    WILLIAM D. GORE, et al.,
                                                         ISSUING OPTIONS ORDER [Doc.
15                                   Respondent.         No. 10]
16
17         On May 22, 2020, Petitioner David Bryan Turner, Jr. (“Petitioner”), a state
18   prisoner proceeding pro se and in forma pauperis, filed a Petition for Writ of Habeas
19   Corpus pursuant to 28 U.S.C. § 2254, [Doc. No. 1.] On July 24, 2020, Respondent filed
20   an answer to the petition and lodged the state court record. [Doc. Nos. 7, 8.] On July 24,
21   2020, Petitioner filed a traverse. [Doc. No. 9.]
22         On November 27, 2020, Magistrate Judge Michael S. Berg issued a Report and
23   Recommendation (“Report”), recommending that the Court find that the Petition contains
24   exhausted and unexhausted claims and advising Petitioner of the options available to him
25   with regard to a mixed petition. [Doc. No. 10.] The Report also ordered that any
26   objections were to be filed by December 28, 2020. [Report at 11.] To date, no objection
27   has been filed, nor has there been a request for additional time in which to file an
28   objection.

                                                     1
                                                                                   20cv961-CAB-MSB
     Case 3:20-cv-00961-CAB-MSB Document 12 Filed 01/22/21 PageID.221 Page 2 of 5



 1         A district court’s duties concerning a magistrate judge’s report and
 2   recommendation and a respondent’s objections thereto are set forth in Rule 72(b) of the
 3   Federal rules of Civil Procedure and 28 U.S.C. § 636(b)(1). When no objections are
 4   filed, the district court is not required to review the magistrate judge’s report and
 5   recommendation. The Court reviews de novo those portions of the Report and
 6   Recommendation to which objections are made. 28 U.S.C. § 636(b)(1). The Court may
 7   “accept, reject, or modify, in whole or in part, the findings or recommendations made by
 8   the magistrate judge.” Id. However, “[t]he statute makes it clear that the district judge
 9   must review the magistrate judge's findings and recommendations de novo if objection is
10   made, but not otherwise.” United States v. Reyna–Tapia, 328 F.3d 1114, 1121 (9th
11   Cir.2003) (en banc) (emphasis in original). “Neither the Constitution nor the statute
12   requires a district judge to review, de novo, findings and recommendations that the
13   parties themselves accept as correct.” Id.
14         Here, neither party has timely filed objections to the Report. Having reviewed it,
15   the Court finds that it is thorough, well-reasoned, and contains no clear error.
16   Accordingly, the Court HEREBY ADOPTS Magistrate Judge Berg’s Report and
17   Recommendation [Doc. No. 10] in its entirety. For the reasons stated in the Report,
18   which is incorporated herein by reference, the Court HEREBY ORDERS as follows:
19         A. The petition contains exhausted and unexhausted claims.
20         B. Petitioner is HEREBY ADVISED that his petition will be dismissed unless
21             Petitioner chooses one of the following options:
22                1. First option: demonstrate exhaustion.
23                   Petitioner may file additional documents with this Court to demonstrate
24                   that he has in fact exhausted all claims contained in the Petition,
25                   including Claim 3 and Claim 4, as well as the ineffective assistance of
26                   trial counsel sub-claim Petitioner is purporting to assert in Claim 2.
27
28

                                                   2
                                                                                    20cv961-CAB-MSB
     Case 3:20-cv-00961-CAB-MSB Document 12 Filed 01/22/21 PageID.222 Page 3 of 5



 1               2. Second option: voluntarily dismiss the Petition.
 2                  Petitioner may move to voluntarily dismiss the Petition and return to
 3                  state court to exhaust his unexhausted claims. Petitioner may then file a
 4                  new federal petition containing only exhausted claims. See Rose v.
 5                  Lundy, 455 U.S. 509, 510, 520-21 (1982)(stating that a petitioner who
 6                  filed a mixed petition may dismiss his petition to “return[] to state court
 7                  to exhaust his claims[.]”). Petitioner is cautioned that any new federal
 8                  petition must be filed before expiration of the one-year statute of
 9                  limitations. Ordinarily, a petitioner has one year from when his
10                  conviction became final to file his federal petition, unless he can show
11                  that statutory or equitable “tolling” applies. See Duncan v. Walker, 533
12                  U.S. 167, 176 (2001); 28 U.S.C. § 2244(d). Absent some basis for tolling,
13                  the statute of limitations continues to run while a federal habeas petition
14                  is pending. See Duncan, 533 U.S. at 181-82; 28 U.S.C. § 2244(d); see
15                  also Frye v. Hickman, 273 F.3d 1144, 1145-46 (9th Cir. 2001).
16               3. Third option: formally abandon unexhausted claims.
17                  Petitioner may formally abandon his unexhausted claims and proceed
18                  with his exhausted claim(s). See Rose, 455 U.S. at 510 (stating that a
19                  petitioner who files a mixed petition may “resubmit[ ] the habeas petition
20                  to present only exhausted claims to the district court.”). Petitioner is
21                  cautioned that once he abandons his unexhausted claims, he may lose the
22                  ability to ever raise them in federal court.
23               4. Fourth option: file a motion to stay the federal proceedings.
24                  Petitioner may move to stay this federal proceeding while he returns to
25                  state court to exhaust his unexhausted claims. See Jackson v. Roe, 425
26                  F.3d 654, 659-60 (9th Cir. 2005); Valerio v. Crawford, 306 F.3d 742,
27                  770-71 (9th Cir. 2002) (en banc). The two methods to stay the case are
28                  the “stay and abeyance” and “withdrawal and abeyance” procedures.

                                                  3
                                                                                  20cv961-CAB-MSB
     Case 3:20-cv-00961-CAB-MSB Document 12 Filed 01/22/21 PageID.223 Page 4 of 5



 1                  Under the “stay and abeyance” procedure, a district court has discretion
 2                  to stay a “mixed” federal habeas petition, while the petitioner returns to
 3                  state court to exhaust the unexhausted claims without losing his right to
 4                  federal habeas review due to the relevant one-year statute of limitations.
 5                  Rhines, 544 U.S. at 273-78. Once the petitioner exhausts the state court
 6                  remedies for all of his claims, the district court lifts the stay and allows
 7                  the petitioner to proceed in federal court on all claims. See id. at 277. The
 8                  “stay and abeyance” procedure is available only in “limited
 9                  circumstances” when thefollowing three conditions are met: (1) the
10                  petitioner demonstrates “good cause” for failing to first exhaust his
11                  claims in state court; (2) the unexhausted claims potentially have merit;
12                  and (3) there is no indication that petitioner intentionally engaged in
13                  dilatory litigation tactics. Id. at 277-78; see also Mitchell v. Valenzuela,
14                  791 F.3d 1166, 1171 (9th Cir. 2015) (same). The procedure allows
15                  petitioner’s “mixed” petition to remain in federal court during the
16                  pendency of the state courts’ collateral review of the petitioner’s claims.
17                  See Rhines, 544 U.S. at 277.
18                  Alternatively, a “mixed” federal petition may be stayed pursuant to
19                  “withdrawal and abeyance” procedure outlined in Kelly v. Small, 315
20                  F.3d 1063, 1070-71 (9th Cir. 2003), overruled on other grounds by
21                  Robbins v. Carey, 481 F.3d 1143, 1149 (9th Cir. 2007). A Kelly abeyance
22                  requires compliance with the following three-step procedure: (1)
23                  petitioner files an amended petition deleting his unexhausted claims; (2)
24                  the district court “stays and holds in abeyance the amended, fully
25                  exhausted petition, allowing petitioner the opportunity to proceed to state
26                  court to exhaust the deleted claims”; and (3) petitioner subsequently
27                  seeks to amend the federal habeas petition to reattach “the newly-
28                  exhausted claims to the original petition.” King v. Ryan, 564 F.3d 1133,

                                                   4
                                                                                   20cv961-CAB-MSB
     Case 3:20-cv-00961-CAB-MSB Document 12 Filed 01/22/21 PageID.224 Page 5 of 5



 1                  1135 (9th Cir. 2009) (citing Kelly, 315 F.3d at 1070-71). The petitioner is
 2                  allowed to amend his newly-exhausted claims back into his federal
 3                  petition only if the claims are timely under the AEDPA or “relate back”
 4                  to the exhausted claims in the pending federal petition. Id. at 1140-41,
 5                  see also Mayle v. Felix, 545 U.S. 644, 662-64 (2005). A new claim
 6                  relates back to an existing claim if the two claims share a “common core
 7                  of operative facts.” Mayle, 545 U.S. at 664. Petitioner is advised that a
 8                  stay under Kelly does not toll AEDPA’s limitations period with respect
 9                  to unexhausted claims. King, 564 F.3d at 1140-42.
10         C. Petitioner is HEREBY NOTIFIED that if Petitioner does not inform the Court
11            by February 19, 2021 of how Petitioner intends to proceed, then the petition
12            will be dismissed without prejudice.
13   IT IS SO ORDERED.
14   Dated: January 22, 2021
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 5
                                                                                 20cv961-CAB-MSB
